HARRELL, J.,
dissenting, in which MURPHY, J., joins.
I think it a much closer question than the Majority opinion appears willing to admit whether there is sufficient indicia in the relevant regulatory scheme here that negates, expressly or by implication, the notion that a contested case administrative hearing process is required in Maryland in termination of Section 8 housing benefits situations. Because I am inclined to the view that there is sufficient indicia of negation here, I dissent.
As the Majority opinion notes, 24 C.F.R. § 982.555(a)(1) provides that a state public housing agency (“PHA”) “must give a participant family an opportunity for an informal hearing to consider whether the ... PHA decision ... [is] in accordance with the law, HUD regulations and PHA policies ____” Majority op. at 85, 29 A.3d at 296 (emphasis added). The Majority opinion proceeds to describe the procedures for conducting such “informal hearings,” Majority op. at 85, 29 A.3d at 296, which the Maryland PHA Administrative Plan and hearing officer Chestnut earried-out apparently in this case. Majority op. at 87, 29 A.3d at 297.1 Moreover, the procedures of 24 C.F.R. § 982.555(e) and Maryland PHA’s Administrative Plan comply with federal due process requirements (see Majority op. at 92-95, 29 A.3d at 300-02, discussing Goldberg v. Kelly, 397 U.S. 254, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970)). I can find nothing in the relevant statutory or regulatory context that indicates other than that a more formal, trial type contested case hearing (under the Maryland Administrative Procedure Act) is not intended in these situations. Stated another way, the need or desire for a contested case hearing process was negated. See Majority op. at 102-03, 29 A.3d at 306-07 and n. 13. Thus, even though a statutory entitlement was at issue in the present case, § 10-202(d)(1) of the State Gov’t Art. of the Md.Code does not trump the clear indication from the relevant statutory and regulatory scheme *109for the administrative resolution of Section 8 housing assistance disputes that only an “informal hearing” is required, such as was given in the present case, Sugarloaf Citizens Ass’n v. Northeast Maryland Waste Disposal Auth., 323 Md. 641, 662-668, 594 A.2d 1115, 1125-1128 (1991), notwithstanding.
I would affirm the judgment of the Circuit Court for Wicomico County.
Judge MURPHY authorizes me to state that he joins the views expressed here.

. The Majority opinion does not contend that the informal hearing accorded Walker in the present case falls shy of the requirements of 24 C.F.R. § 982.555(e) or the State PHA Administrative Plan.